  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 1 of 7 PAGEID #: 1




                       UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
 EMILY OTTLEY,                             )
                                           )      CIVIL COMPLAINT
        Plaintiff,                         )
                                           )
 v.                                        )
                                           )      Case No. 2:19-cv-4106
 PORTFOLIO RECOVERY                        )
 ASSOCIATES, LLC,                          )
                                           )
      Defendant.                           )      JURY DEMAND
                                           )

                                     COMPLAINT


      Now comes EMILY OTTLEY (“Plaintiff”) complaining as to the conduct of

PORTFOLIO RECOVERY ASSOCIATES, LLC (“Defendant”), as follows:


                                 NATURE OF THE ACTION

      1.      Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. and the Ohio

Consumer Sales Practices Act (“CSPA”) under Ohio Rev. Code Ann. § 1345 et seq.

                                JURISDICTION AND VENUE

      2.      This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C. § 1692, 47 U.S.C. § 227,

28 U.S.C. §§ 1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C. § 1367.




                                           [1]
  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 2 of 7 PAGEID #: 2




       3.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant

conducts business in this District and a substantial portion of the events or omissions

giving rise to the claims occurred within this District.

                                            PARTIES

       4.        Plaintiff is a natural person residing in Fairfield County, Ohio.

       5.        Defendant is a third-party debt collector incorporated in Delaware and

headquartered in Virginia. Defendant regularly collects upon consumers located in the

state of Ohio.

                            FACTS SUPPORTING CAUSES OF ACTION

       6.        According to Defendant, Plaintiff allegedly owes it money on at least two

credit card accounts.

       7.        Plaintiff used both of these credit accounts to purchase everyday

household items for personal use.

       8.        One is a “Capital One Bank (USA), N.A.” account, and Defendant has

filed a lawsuit against Plaintiff in the Fairfield County Municipal Court to collect upon

this account. See Portfolio Recovery Associates, LLC v. Emily Ottley, Case No. 19CVF01559

(Fairfield Cty. Mun. Ct., filed Apr. 29, 2019).

       9.        The second is a “Synchrony Bank” account, and Defendant has filed a

lawsuit against Plaintiff in the Fairfield County Municipal Court to collect upon this

account. See Portfolio Recovery Associates, LLC v. Emily Ottley, Case No. 19CVF01706,

(Fairfield Cty. Mun. Ct., filed May 13, 2019).


                                              [2]
  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 3 of 7 PAGEID #: 3




       10.    In both of these cases, Plaintiff retained as pro bono counsel the law firm of

Squire Patton Boggs, LLP to defend her.

       11.    In both cases, Attorney India K. Scarver of Squire Patton Boggs, LLP

noticed her appearance on July 9, 2019 and moved for an extension of time to plead.

       12.    The Notices of Appearance and Motions for Extension of Time to Answer

sent by Attorney Scarver included her name and address.

       13.    Before the close of business on July 9, 2019, Attorney Scarver sent these

notices to Defendant’s attorneys by email to courts@lloydmc.com, the email address

listed in the signature block on the initial pleadings by Defendant’s attorneys.

       14.    On information and belief, Defendant and its attorneys had knowledge of

Attorney Scarver’s representation of Plaintiff as of July 9, 2019.

       15.    Nevertheless, on July 10, 2019, Defendant, acting by and through its

attorneys, filed motions for default judgment in Case Nos. 19CVF01559 and

19CVF01706 and mailed them directly to Plaintiff’s home address.

       16.    These motions for default judgment included supporting affidavits

containing information about the debts at issue.

       17.    The law firm representing Defendant in 19CVF01559 and 19CVF01706

practices primarily in the area of consumer debt collection and is itself a debt collector.

       18.    The actions of Defendant and its attorneys caused Plaintiff anxiety,

bewilderment, and frustration.

       19.    Plaintiff had the right to have Defendant communicate Plaintiff’s attorney

about the debt, and Defendant trespassed upon this right.

                                            [3]
  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 4 of 7 PAGEID #: 4




         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       20.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       21.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       22.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA,

because it regularly uses the mail and/or telephone to collect, or attempt to collect,

delinquent consumer accounts.

       23.      In the alternative, Defendant is a debt collector because it is engaged in the

business of collecting or attempting to collect, directly or indirectly, defaulted debts

owed, due, or asserted to be owed or due to others.

       24.      The subject debts are “debt[s]” as defined by FDCPA § 1692a(5) as they

arise out of transactions due or asserted to be owed or due to another for personal,

family, or household purposes, namely credit card debts for living expenses.

       25.      Defendant violated § 1692c(a)(2) when it, through its attorneys,

communicated directly with Plaintiff regarding the debts by way of its motions for

default judgment, even though it knew Plaintiff was represented by an attorney and

could readily ascertain that attorney’s name and address.

       26.      Defendant is vicariously liable for the actions of its attorneys, who are its

agents and representatives.

       27.      In the alternative, Defendant is liable under the FDCPA for the actions of

its attorneys because its attorneys are themselves debt collectors. Barbato v. Greystone

All., LLC, 916 F.3d 260, 268 (3d Cir. 2019) (debt purchasers cannot escape liability by

outsourcing).

                                              [4]
  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 5 of 7 PAGEID #: 5




         COUNT II—VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

       28.     Plaintiff realleges the paragraphs above as though fully set forth herein.

       29.     The CSPA, pursuant to R.C. 1345.02(A), states that “[n]o supplier shall

commit an unfair or deceptive practice in connection with a consumer transaction.”

       30.     Plaintiff is a “person” as defined by R.C. 1345.01(B).

       31.     Defendant is a “supplier” as defined by R.C. 1345.01(C). Taylor v. First

Resolution Invest. Corp., 72 N.E.3d 573, 600 (Ohio 2016), cert. denied sub nom. First

Resolution Inv. Corp. v. Taylor-Jarvis, 137 S. Ct. 398 (2016).

       32.     Debt collection is a “consumer transaction” as defined by R.C. 1345.01(A).

       33.     R.C. 1345.09(B) thus grants Plaintiff a private right of action against

Defendant for $200 per violation of the CSPA, plus noneconomic damages of up to

$5,000 per violation in an amount to be determined at trial, plus attorney fees.

       34.     Defendant has committed unfair or deceptive acts or practices in violation

of the CSPA, R.C. 1345.02(A), by engaging in acts and practices in violation of the

FDCPA as set forth above.

      35.      Such acts and practices have been previously determined by Ohio courts

to violate the CSPA, R.C. 1345.01 et seq. See, e.g., Kelly v. Montgomery Lynch & Assocs.,

Inc., No. 1:07-CV-919, 2008 WL 1775251, at *11 (N.D. Ohio Apr. 15, 2008) (“[A]ny

violation of any one of the enumerated sections of the FDCPA is necessarily an unfair

and deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03”).

       36.     Defendant committed such actions after such decisions were available for

public inspection pursuant to R.C. 1345.05(A)(3).

                                              [5]
  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 6 of 7 PAGEID #: 6




WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.     Declaring that the practices complained of herein are unlawful and violate

      the aforementioned bodies of law;

      b.     Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      c.     Awarding Plaintiff actual damages, in an amount to be determined at

      trial, as provided under 15 U.S.C. § 1692k(a)(1);

      d.     Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      e.     Awarding Plaintiff $200 in statutory damages and up to $5,000 in

      noneconomic damages per violation of the CSPA, together with punitive and/or

      treble damages under the CSPA;

      f.     Awarding Plaintiff attorney fees together with an appropriate multiplier

      for time expended pursuing her CSPA claims;

      g.     Awarding any other relief this Honorable Court deems just and

      appropriate.




                                          [6]
  Case: 2:19-cv-04106-MHW-KAJ Doc #: 1 Filed: 09/16/19 Page: 7 of 7 PAGEID #: 7




Dated: September 16, 2019


                                        By: s/ Jonathan Hilton
                                        Jonathan Hilton (0095742)
                                        HILTON PARKER LLC
                                        10400 Blacklick-Eastern Rd NW, Suite 110
                                        Pickerington, OH 43147
                                        Tel: (614) 992-2277
                                        Fax: (614) 427-5557
                                        jhilton@hiltonparker.com
                                        Attorney for Plaintiff




                                      [7]
